DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 8-19 are pending wherein claims 13-14 are amended, claims 1-7 are canceled and claims 15-19 are new. 

Election/Restrictions
Newly submitted claims 15-19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The product as claimed could be made by a materially different process such as one that utilizes sintering, hot isostatic pressing, forging, solution annealing and multiple aging/overaging steps.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Previous Rejections
	The previous rejection of claims 13-14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claims the subject matter which Applicant regards as the invention is withdrawn in view of the Applicant’s amendments to claims 13-14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US 5,759,305). 
In regard to claims 8, 11 and 13, Benz et al. (‘305) discloses nickel base alloys that would be used to form gas turbine articles having compositions relative to that of the instant invention as set forth below (column 1 and column 5). 
Element
Instant Claim
(mass percent)
Benz et al. (‘305)
(weight percent)
Overlap
Cr
4 – 18 
10 – 19.5 
10 – 18 
Co
2.0 – 25 
8 – 15 
8 – 15 
W
0 – 14 
0 – 4 
0 – 4 
Mo
0 – 8 
3 – 5.25 
3 – 5.25 
Al
2.0 – 7.0 
1.4 – 5.5 
2 – 5.5 
Ti
0 – 8 
2.5 – 5 
2.5 – 5 
Ta
0 – 10 
0
0
Nb
0 – 3 
0 – 3.5 
0 – 3 
Hf
0 – 3 
0
0
Re
0 – 2 
0
0
Fe
0 – 2 
0
0
Zr
0 – 0.1 
0 – 0.07 
0 – 0.07 
C
0.001 – 0.15 
0.04 – 0.18 
0.04 – 0.15 
B
0.001 – 0.1 
0.006 – 0.03 
0.006 – 0.03 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, tungsten, molybdenum, aluminum, titanium, tantalum, niobium, hafnium, rhenium, iron, zirconium, carbon and boron for the nickel base alloys disclosed by Benz et al. (‘305) overlap the amounts of the instant invention, which is prima facie 
Still regarding claims 8 and 11, Benz et al. (‘305) discloses wherein the nickel base alloys would be forged (column 3). 
With respect to the recitation “consists of” in claim 11, Benz et al. (‘305) does not require the presence of elements beyond that specified in the claim and therefore Benz et al. (‘305) reads on the claim. 
With respect to the recitation “wherein value P represented by a formula: “value P = 0.18 x Al-content + 0.08 x Ti content + 0.03 x Ta-content” is equal to or more than 1.0” in claim 11, Benz et al. (‘305) discloses alloys such as one having 5.5 weight percent aluminum and 2.5 weight percent titanium which would provide a P value of 1.19 and would therefore read on the claim. 
With respect to the recitation “comprising crystal grains of a γ phase and precipitation particles of a γ’ phase, and having a chemical composition enabling to precipitate the γ’ phase in an amount of 50 to 70 volume % at 700⁰C within a matrix of the γ phase” in claim 8, Benz et al. (‘305) discloses wherein the γ and γ’ phase would be present and the γ’ phase would be present in an amount of at least 30 volume percent (column 3). 
With respect to the recitation “wherein the γ’ phase comprises:  aging precipitation γ’ phase particles precipitating within the crystal grains of the γ phase; and eutectic reaction γ’ phase particles precipitating between/among the crystal grains of the γ phase, and wherein the eutectic reaction γ’ phase particles comprise a higher content of Ni and Al than the aging precipitation γ’ phase particles and have an average particle size of 2 to 40 μm” in claim 8, Benz et al. (‘305) discloses wherein the In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “wherein the eutectic reaction γ’ phase particles precipitate in an amount of 1 to 15 volume %” in claim 9, Benz et al. (‘305) discloses wherein the γ’ phase would be present in an amount of at least 30 volume percent (column 3) and this would include any γ’ phase particles precipitating in an amount of 1 to 15 volume percent as claimed. Since Benz et al. (‘305) discloses a substantially similar composition that is forged and aged, substantially similar amounts of eutectic reaction γ’phase particles would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the Ni-based forged alloy article has a tensile strength of equal to or more than 1,200 MPa at room temperature and a creep rupture time of equal to or more than 100 hours at 780⁰C at a stress of 500 MPa” in claim 10, Benz et al. (‘305) discloses articles made of substantially similar compositions that would be forged and aged. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
In regard to claim 12, Benz et al. (‘305) discloses wherein the finished preform has a grain size of 1 to 50 micrometers (column 4), which overlaps the range of the instant invention. MPEP 2144.05 I. 
In regard to claim 14, Benz et al. (‘305) discloses wherein the turbine engine components would include rotor components such as a rotor blade (column 1). 

s 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mourer et al. (US 2011/0203707). 
In regard to claims 8, 11 and 13-14, Mourer et al. (‘707) discloses nickel base alloys that would be used to form gas turbine blades and vanes having compositions relative to that of the instant invention as set forth below ([0003], [0010] and Table I). 

Element
Instant Claim
(mass percent)
Mourer et al. (‘707)
(weight percent)
Overlap
Cr
4 – 18 
10 – 14
10 – 14 
Co
2.0 – 25 
10 – 22 
10 – 22  
W
0 – 14 
1.5 – 5  
1.5 – 5  
Mo
0 – 8 
1.5 – 5.0  
1.5 – 5  
Al
2.0 – 7.0
2 – 4  
2 – 4.0 
Ti
0 – 8 
2 – 6   
2 – 6  
Ta
0 – 10 
4 – 6 
4 – 6 
Nb
0 – 3 
1 – 3.5 
1 – 3 
Hf
0 – 3 
0.05 – 0.6 
0.05 – 0.6 
Re
0 – 2 
0
0
Fe
0 – 2 
0
0
Zr
0 – 0.1 
0.02 – 0.10 
0.02 – 0.10
C
0.001 – 0.15 
0.02 – 0.1
0.02 – 0.1 
B
0.001 – 0.1 
0.01 – 0.4 
0.01 – 0.1 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, tungsten, molybdenum, aluminum, titanium, tantalum, niobium, hafnium, rhenium, iron, zirconium, carbon and boron for the nickel base alloys disclosed by Mourer et al. (‘707) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, tungsten, molybdenum, aluminum, titanium, tantalum, niobium, hafnium, rhenium, iron, zirconium, carbon and boron from the amounts disclosed by Mourer et al. (‘707) because Mourer et al. (‘707) discloses the same utility throughout the disclosed ranges. 

With respect to the recitation “consists of” in claim 11, Mourer et al. (‘707) does not require the presence of elements beyond that specified in the claim and therefore Mourer et al. (‘707) reads on the claim. 
With respect to the recitation “wherein value P represented by a formula: “value P = 0.18 x Al-content + 0.08 x Ti content + 0.03 x Ta-content” is equal to or more than 1.0” in claim 11, Mourer et al. (‘707) discloses alloys such as one having 4 weight percent aluminum, 4 weight percent titanium and 4 weight percent tantalum which would provide a P value of 1.16 and would therefore read on the claim. 
With respect to the recitation “comprising crystal grains of a γ phase and precipitation particles of a γ’ phase, and having a chemical composition enabling to precipitate the γ’ phase in an amount of 50 to 70 volume % at 700⁰C within a matrix of the γ phase” in claim 8, Mourer et al. (‘707) discloses wherein the γ and γ’ phase would be present and the γ’ phase would be present in an amount of about 43 to  50 volume percent [0004] and 0029]. 
With respect to the recitation “wherein the γ’ phase comprises:  aging precipitation γ’ phase particles precipitating within the crystal grains of the γ phase; and eutectic reaction γ’ phase particles precipitating between/among the crystal grains of the γ phase, and wherein the eutectic reaction γ’ phase particles comprise a higher content of Ni and Al than the aging precipitation γ’ phase particles and have an average particle size of 2 to 40 μm” in claim 8, Mourer et al. (‘707) discloses wherein the recrystallized (γ’) grain size would desired to be in the ASTM 10 to 13 or finer range (3.97 to 11.2 micrometers), which is within the range of the instant invention. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “wherein the eutectic reaction γ’ phase particles precipitate in an amount of 1 to 15 volume %” in claim 9, Mourer et al. (‘707) discloses wherein the γ and γ’ phase would be present and the γ’ phase would be present in an amount of about 43 to  50 volume percent [0004] and 0029] and this would include any γ’ phase particles precipitating in an amount of 1 to 15 volume percent as claimed. Since Mourer et al. (‘707) discloses a substantially similar composition that is forged and aged, substantially similar amounts of eutectic reaction γ’phase particles would be expected [0023]. MPEP 2112.01 I. 
With respect to the recitation “wherein the Ni-based forged alloy article has a tensile strength of equal to or more than 1,200 MPa at room temperature and a creep rupture time of equal to or more than 100 hours at 780⁰C at a stress of 500 MPa” in claim 10, Mourer et al. (‘707) discloses articles made of substantially similar compositions that would be forged and aged. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that although the alloy chemical composition used in the present invention is similar to those of Benz et al. (‘305) and Mourer et al. (‘707) and using a nickel-based alloy material enabling to precipitate 50 to 70 volume percent of gamma prime phase is one of the subject matters in the present invention, the alloy chemical composition itself is not an inventive feature. 

Second, the Applicant primarily argues that another distinguishable feature is the one which a pseudo-homogenizing heat treatment step is conducted to prepare a pseudo-homogenized alloy ingot in that the eutectic reaction gamma prime phase crystallized in the ingot is left intentionally to some extent. 
In response, the Examiner notes that the claims under examination are drawn to a product and not a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
	Third, the Applicant primarily argues that the eutectic reaction gamma prime phase is usually eliminated by subjecting a precipitation-strengthening type nickel based material to homogenizing heat treatment before a forming/shaping process and this is not generally described in prior arts. Therefore, Benz et al. (‘305) and Mourer et al. (‘707) do not utilize the eutectic reaction gamma prime phase since 
	In response, the Examiner notes that Benz et al. (‘305) teaches the presence of gamma prime phase in the grain boundaries (column 6) and Mourer et al. (‘707) discloses gamma prime reprecipitated at the grain boundaries [0023]. 
	Fourth, the Applicant’s additional arguments are to the added processing claims, but these claims have been withdrawn from further consideration based on original presentation. See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759